PRESS RELEASE FOR: STRATASYS, INC. CONTACTS: Shane Glenn, Director of Investor Relations, Stratasys (952) 294-3416, shane.glenn@stratasys.com Jill Peters, HP Graphics Solutions Business (503) 391-8742, jill.peters@hp.com Joe Hiemenz, Public Relations Manager, Stratasys (952) 906-2726, joe.hiemenz@stratasys.com STRATASYS AND HP SIGN DEFINITIVE AGREEMENT FOR STRATASYS TO MANUFACTURE HP-BRANDED 3D PRINTERS - MINNEAPOLIS, January 19, 2010 – Stratasys, Inc. (Nasdaq: SSYS), the leading manufacturer of 3D printers and 3D production systems, today announced it has signed a definitive agreement with HP for Stratasys to manufacture an HP-branded 3D printer. Used by product designers and architects, Stratasys 3D printers create three-dimensional plastic models directly from 3D digital designs. Under the terms of the agreement, Stratasys will develop and manufacture for HP an exclusive line of 3D printers based on Stratasys’ patented Fused Deposition Modeling (FDM) technology. HP will begin a phased rollout of the 3D printers in the mechanical design (MCAD) market in selected countries later this year, with the right to extend distribution globally. “We believe the time is right for 3D printing to become mainstream,” said Stratasys Chairman and CEO Scott Crump. “We also believe that HP’s unmatched sales and distribution capabilities and Stratasys FDM technology is the right combination to achieve broader 3D printer usage worldwide. HP has made a similar move in this market before, capturing a dominant position in large-format 2D printers. Together we hope to repeat this success with 3D printers.” “There are millions of 3D designers using 2D printers who are ready to bring their designs to life in 3D,” said Santiago Morera, vice president and general manager of HP’s Large Format Printing Business. “Stratasys FDM technology is the ideal platform for HP to enter the 3D MCAD printing market and begin to capitalize on this untapped opportunity.” HP’s Graphic Solutions Business – part of the company’s $24 billion Imaging and Printing Group – will execute the distribution agreement. HP is a leading provider of Designjet and Scitex large-format printing solutions, Indigo digital solutions for commercial and industrial printing, inkjet high-speed production solutions and specialty printing systems. Stratasys will hold a web cast and conference call on Tuesday, January 19, 2010 at 8:00 a.m. (ET) to discuss the details surrounding this agreement.
